Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S1 and S2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: for example on page 8, “row 31” perhaps should be “row 30.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the drum" and  in line 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (6196329), in view of Hölze (DE 195 30 427).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Pierce teaches the following, except as noted:

1. Apparatus for lifting a swath for aeration comprising: 
a wheeled frame for movement over ground carrying a swath of harvested crop material (wheels, shown in fig 1; w.r.t. the intended use / capability: it is well known to one skilled in the art, that the drum with teeth in rows can be used for swathing using sound engineering judgement);  
5a support rotor mounted on the frame for rotation around a longitudinal axis of the drum with the axis of the rotor arranged generally transversely across the swath (figs 1-3); 
a drive arrangement driving the drum in rotation in a direction so that an underside of the rotor adjacent the ground is driven opposite to the direction of 10movement of the ground relative to the drum as the rotor moves forwardly (fig 1); 
a plurality of rows of tines mounted on the rotor for rotation therewith, each row extending longitudinally of the rotor with the rows arranged at angularly spaced positions around the rotor with the tines extending generally outwardly from the rotor (fig 2);  

the following is not shown clearly in Pierce:
15a plurality of flexible strips of a resilient material; 
each strip being located in front of a respective one of the rows of tines so that, as the rotor rotates forwardly relative to the ground, the strip is presented to the swath on the ground in advance of so as to cover a portion of each tine 20of the row; each strip extending from the rotor to an outer edge of the strip spaced from the rotor and spaced inward of an outer end of the tines so that an outer portion 13 of the tine is exposed beyond the outer edge of the strip and so that an inner portion of the tine is covered by the strip; 
the tines and strip being arranged such that the outer ends of the tines pass close to the ground as the rotor rotates so as to pick up the crop material from 5the swath at a position immediately at the ground and so that the strip engages the crop material at the top of swath to avoid contact of the inner portion of the tines with the crop material at the top of the swath.  

However, Hölze teaches that it has been known to use rubber strips (2) in relation to the tines (3):

“The pick-up has two shafts with sprockets or rollers (4) with belts (1). These belts have built-in or fitted iron or rubber strips (2). To these are secured tines (3) arranged in a vee to prevent fodder deviation. 

Preferably rubber strips integrated in the belts can replace the springs (10) used to hold the tines, and in this case the tines stand closer together to provide a clean raking effect. The reach height of the feeder's round low-mounted pivot (5) makes it possible to dispense with a drawbar.”

W.r.t. the arrangement of the rubber strips of Hölze when combined with Pierce:

It would have been obvious to one having ordinary skill in the art at the time the invention was made that in order to provide “clean raking effect” for Pierce, the rubber strip of Hölze arranged in front KSR v Teleflex below:

Sakraida v. AG Pro, Inc., 425 U. S. 273 (1976), the Court derived from the precedents the conclusion that when a patent "simply arranges old elements with each performing the same function it had been known to perform" and yields no more than one would expect from such an arrangement, the combination is obvious. Id., at 282.


2. The apparatus according to claim 1 wherein the rotor is arranged so that the lifted crop material in the swath is carried over the top of the rotor and 10dropped onto the ground behind the rotor (intended use / capability is obvious to one skilled).  

3. The apparatus according to claim 1 wherein the rotor has a length at least equal to a width of the swath so that the swath widens as it is carried over the top of the rotor (obvious as shown in fig 2).  

4. The apparatus according to claim 1 wherein the rotor is arranged 15so that the swath is carried over the top of the rotor without contact with confining elements which direct side edges of the crop inwardly (the arrangement and use is obvious as shown in figs 1, 2).  

5. The apparatus according to claim 1 wherein the rotor is arranged to drive the crop up over the rotor and spread and fluff the crop up and as well as widening the swath (the arrangement and use is obvious as shown in figs 1, 2).
  


7. The apparatus according to claim 1 wherein the strip has an inner edge attached to the rotor (it would be obvious the combination strip would preferably be attached to the rotor, since it is easier to assemble).  

58. The apparatus according to claim 1 wherein the rotor comprises a drum which is preferably cylindrical (fig 2).  

9. The apparatus according to claim 1 wherein each tine row is carried on an elongate pipe mounted on the rotor parallel to the axis of the rotor (pipes/tubes 32).  

10. The apparatus according to claim 9 wherein each elongate pipe 10is rotatable about an axis longitudinal of the pipe so as to adjust an angle of the tines on the pipe to a radius of the rotor axis (it is within the capability of one skilled to rotate pipe and adjust the tines).  

11. The apparatus according to claim 9 wherein each elongate pipe is mounted on the rotor using flanges welded to the pipe and bolted to rotor mounted slides that allow for easy tine angle adjustment (flanges/plates 34, 34’, 34’’, 34’’’).  

1512. The apparatus according to claim 1 wherein a length of the tines is in the range 5 to 8 inches and a width of the strip from the rotor to the outer edge is in the range 4 to 6 inches so that an amount of the tines exposed beyond the outer edge is in the range 4 to 5.5 inches and the tines are of a length 
W.r.t. the relative dimension: The Federal Circuit has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claim device was not patentably distinct from the prior art device.  (Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed Cir. 1984), cert. denied 469 U.S. 830, 225 USPQ 232 (1984)).


13. The apparatus according to claim 12 wherein the tines are arranged so that the ends of the tines operate at a distance of 1 to 2 inches off the ground (the arrangement of the tines is within the capability of one skilled in the art using sound engineering judgement).  

14. The apparatus according to claim 1 wherein the rotor speed is 5greater than 50 rpm and more preferably in the range between 60-100 rpm (it is within the capability of one skilled in the art).  

15. The apparatus according to claim 1 wherein the tines are double spring tines (fig 2).
  
16. The apparatus according to claim 1 wherein the rotor has a diameter in the range 12 to 18 inches (fig 2).  

1017. The apparatus according to claim 1 wherein the axis of the rotor is at right angles to the direction of forward movement (figs 1, 2).
  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hirt (EP 3581017) teaches the inner tine 2 is shorter than the outer tine 3 resulting in better mixing of the crop, and it would be also applicable when the crop turner rotor is an axial drum.

Monroe (6260293) teaches for an alternate application the drum having an array of resilient fingers/tines, shorter followed by a longer finger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671